ORDER
A majority of the Judges of this Court in regular active service have voted for rehearing of this ease en banc. Sixth Circuit Rule 14 provides as follows:
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as possible.